Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US2018/029131 04/24/2018 which claims benefit of 62/489,387 04/24/2017 and claims benefit of 62/489,415 04/24/2017.
	Claims 1, 5, 8, 13, 19, 29-30 are pending.  
Response to Arguments
2.	  The rejection of claims 1, 8, 13, 19, 22, 30 under 35 U.S.C. 103 as being unpatentable over Wallace AND Hu is withdrawn based upon the amendment. Applicants’ representative arguments of June 14, 2021 have been fully considered and are persuasive.  As stated on page 7 of 9 at ¶ 2 the claims have closed language on the copper catalyzed indazole forming step.  Hu at the bottom of page 10133 to the paragraph bridging the page 10134 states,
 [F]urther optimizations revealed the addition of different nitrogen-containing bases, especially tertiary amines such as Et3N, DABCO, TMEDA and DBU can significantly increase product yields and accelerate reaction rates.13 For example, in the case of TMEDA, the yield of product 2 was improved up to 90% and the reaction time was shortened to two hours. As to the amount of additives, around 0.50 equivalent of amines gave the best results. In particular, lower temperatures, such as room temperature, only have a slight effect on yields and a small influence on the time required for the completion of reaction. Typically the reaction will go to completion within two hours in a fast and clean manner at 40oC with Et3N or TMEDA as additives. Entry 20 in Table 1 was found to be the best condition for the preparation of 2H-indazole 2. [13 Other amines such as pyridine, Et2NH and DMAP can also improve the reaction.]

Hu teaches the use of amine additives as the most preferred condition, and while non-preferred embodiments should be considered when looking at the Table 1 it is not entirely clear that the reaction will go to completion in the absence of the amine.  The expression in Table 1 “a” for yield 
The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Wallace “AND Hu as applied to claims  1, 8, 13, 19, 22, 30   above, and further in view of Tehrani is also withdrawn for the same reasons as given above.  The rejection of claim 29 under 35 U.S.C. 103 as being unpatentable over Wallace AND Hu as applied to claims  1, 8, 13, 19, 22, 30  above, and further in view of  Dakin and further in view of Tehrani is also withdrawn for the same reasons as given above.  
Conclusion
3.	 Claims 1, 5, 8, 13, 19, 29-30 are allowed.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625